                                                                                                                                                                    10/07/20 7:23PM


 Fill in this information to identify the case:

 Debtor name         Moncla Companies Payroll 2016, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)          20-50723
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Evan and Jennifer Blanchard
           c/o Joseph Kopfler                                                 Contingent
           Kopfler & Herman, L.C.                                             Unliquidated
           7910 Main Street, Suite 400                                        Disputed
           Houma, LA 70361
                                                                             Basis for the claim:    Civil Litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Galloway & Jefcoat                                                 Contingent
           Thomas R. Galloway, Jr.
           P.O. Box 61550
                                                                              Unliquidated
           Lafayette, LA 70596                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Civil Litigation and attorney fees/costs
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Henry v Moncla Marine, et al
           c/o Marcus Spagnoletti                                             Contingent
           Spagnoletti Law Firm                                               Unliquidated
           401 Louisiana Street, 8th Floor                                    Disputed
           Houston, TX 77002
                                                                             Basis for the claim:    Civil Litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Jarvis Breaux
           c/o Thomas R. Galloway, Jr.                                        Contingent
           Galloway & Jefcoat                                                 Unliquidated
           P.O. Box 61550                                                     Disputed
           Lafayette, LA 70596
                                                                             Basis for the claim:    Civil Litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         24822                                               Best Case Bankruptcy



                 20-50723 - #16 File 10/12/20 Enter 10/12/20 23:40:16 Main Document Pg 1 of 3
                                                                                                                                                        10/07/20 7:23PM


 Debtor       Moncla Companies Payroll 2016, L.L.C.                                                   Case number (if known)            20-50723
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Jason Alan Weaver
          Thomas Galloway, Jr.                                                Contingent
          Galloway & Jefcoat                                                  Unliquidated
          P.O. Box 61550                                                      Disputed
          Lafayette, LA 70596
                                                                             Basis for the claim:    Civil Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          John Wayne Hardy                                                    Contingent
          Thomas R. Galloway, Jr.
          P.O. Box 61550                                                      Unliquidated
          Lafayette, LA 70596                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Civil Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Kopler & Herman, L.C.                                               Contingent
          c/o Joseph Kopfler
          7910 Main Street, Suite 400
                                                                              Unliquidated
          Houma, LA 70361                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Civil Litigation and attorney fees/costs
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Law Offices of Robert E. Birtel                                     Contingent
          3900 Causeway Blvd., Suite 650
          Metairie, LA 70002
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Civil Litigation and attorney fees/costs
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Liberty Mutal Insurance Company
          c/o Paul M. Elvir                                                   Contingent
          Law Offices of Robert E. Birtel                                     Unliquidated
          3900 Causeway Blvd., Suite 650                                      Disputed
          Metairie, LA 70002
                                                                             Basis for the claim:    Civil Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Mudd, Bruchhaus & Keating, LLC                                      Contingent
          Matthew P. Keating
          422 E College Street, Suite B
                                                                              Unliquidated
          Lake Charles, LA 70605                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Civil Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Soutwest Energy Partners, LLC
          c/o Matthew P. Keating                                              Contingent
          Mudd, Bruchhaus & Keating, LLC                                      Unliquidated
          422 E College Street, Suite B                                       Disputed
          Lake Charles, LA 70605
                                                                             Basis for the claim:    Civil Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                 20-50723 - #16 File 10/12/20 Enter 10/12/20 23:40:16 Main Document Pg 2 of 3
                                                                                                                                                                 10/07/20 7:23PM


 Debtor       Moncla Companies Payroll 2016, L.L.C.                                                   Case number (if known)            20-50723
              Name


 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Spagnoletti Law                                                    Contingent
           Marcus R. Spagnolette
           401 Louisiana Street, 8th Floor
                                                                              Unliquidated
           Houston, TX 77002                                                  Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Civil Litigation
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                0.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



                 20-50723 - #16 File 10/12/20 Enter 10/12/20 23:40:16 Main Document Pg 3 of 3
